 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMaid In New York,Inc.andLocal 32B-32J, Serv-iceEmployers International Union,AFL-CIO.Case 2-CA-21817June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn October 27, 1987, Administrative Law JudgeD. Barry Morris issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe recommendedOrder of theadministrativelaw judge isadoptedand the complaint is dis-missed.'The GeneralCounsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir.1951)We have carefullyexamined the record andfindno basis for re-versing the findingsIn adoptingthe judge'sdismissal,we note that thejudgeimplicitlycredited Considine rather than the employees concerning what they weretold about the Respondent's hiring procedureWe also note that both em-ployees'testimony indicatesthey wereapplying forworkonly at theWhitney Museum2The judgeinaccurately characterized the complaint as alleging a re-fusalby theRespondent to hire the employees rather than a refusal toconsider them foremployment at the Whitney Museum.Based on thecreditedfacts as found by the judge, however,we conclude that thecomplaintwas properlydismissed because the alleged discnminatees, forlawful reasons,would not have beenconsidered for hiring at theWhitneywithout having first demonstrated their ability at another locationAliceJoyce Garfield,Esq.,for the General Counsel.Thomas E. Durkin,Esq.,of Newark,New Jersey,for theRespondent.E.David Hyland,of New York,New York,for theCharging Party.DECISIONSTATEMENT OF THE CASED. BARRYMORRIS,Administrative Law Judge. Thiscase was heard before me in New York City on 6, 7, and8April 1987. On a charge filed on 5 August 1986,' a'All dates refer to 1986 unless otherwise specifiedcomplaintwas issued on 19 September,alleging thatMaid InNew York,Inc. (Respondent)violated Section8(a)(3) and(1) of the NationalLaborRelationsAct, (theAct). The complaint alleged that Respondent refused tohire three individuals because they were members ofLocal 32B-32J,Service Employees International Union,AFL-CIO(theUnion).Respondent filed an answer de-nying the commission of the alleged unfair labor prac-tices.The parties were given full opportunity to participate,produce evidence,examine and cross-examine witnesses,argue orally,and file briefs.Briefswere filed by theGeneral Counsel and by the Respondent.On the entire record of the case, including my obser-vation of the demeanor of the witnesses,Imake the fol-lowingFINDINGS OF FACT1. JURISDICTIONRespondent, a New York corporation with an officeand place of business in New York City, is engaged inthe business of providing cleaning services to commercialcustomers. Respondent admits and I find that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act. In addition, Respondentadmits and I find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.BackgroundPrior to July 1986 themaintenancecontract for clean-ing services for the Whitney Museum, located in NewYork City, was held by Allied Maintenance Corporation.John Murray, operations officer of the Whitney Museum,testified that the museum decided to change contractorsbecause Respondent was prepared to perform the serv-ices for a lower price. Murray also testified that theAllied crew was too small for the amount of work neces-sary and that certain jobs were not being done. Accord-ingly, the decision was made by the museum to awardthe contract to Respondent. Robert Dellacona, presidentof Respondent, testified that prior to the award of thecontract he inspected the museum's premises and noticedthat certain areas of the museum were not cleaned prop-erly.Respondent began working at the museum on 4August.2.Hyland's employment with RespondentE. David Hyland, who appeared to me to be a credi-ble witness, testified that in mid to late July he was ad-vised by Vernon Sampson, chairman of the Union's Dis-trict 5, that Allied was about to lose the contract withtheWhitney Museum. Hyland decided to embark on acourse of trying to obtain employment with Respondent.Accordingly, on Friday, 25 July, he telephoned Re-spondent to inquire about the possibility of applying fora job. Hyland testified that he was told he would "have289 NLRB No. 66 MAID IN NEW YORK525to come down on . . . a Monday at 2:30. That was thetime apparently when typically interviews were held."As instructed, Hyland appeared at Respondent's officesthe following Monday, 28 July at 2:30 p.m. Hyland metwith Dellacona and with Robert Considine, Dellacona'sassistant, andwas told to return the next day. On 29July, as instructed, Hyland came back to Respondent'soffices.He and three or four other employees were ad-dressed by Dellacona who "began to talk about the newjob that had been acquired and how he was going toschedule work at the museum." Dellacona, however, didnot mention the name of the museum. Hyland was as-signed a job, not at the museum, and was told by Della-cona "he was going to put me on a job to see if I couldclean."On 30 July Hyland telephoned Dellacona and told himthat he was unable to work that day. Hyland was thenassignedto a different job, where he worked the follow-ing day. On 4 August Hyland appeared at Respondent'soffices topick up cleaning supplies.At that time HylandtoldDellacona that he had signed a pledge card for theUnion. Dellacona replied, "We have nothing to do withthat and that we are trying to resist the Union." Hylandthen reported to the job he was assigned and at 8 p.m.that day he walked off the job. The following morningHyland telephoned Dellacona to tell him that he was re-signinghis position with Respondent. Dellacona asked,"What's all this I hear about you talking about the Unionwith employees." Hyland replied that he was a repre-sentative of the Union in its contract department and thathe "wanted to fmd out how Maid in New York oper-ates."Hyland testified that after his initial telephone conver-sation with Respondent on 5 July he advised Sampson ofthe conversation and that he planned to go to Respond-ent's offices the following Monday for an interview andto fill out an application. After Hyland returned from hisinterview on 28 July, he had another conversation withSampson. Hyland testified that Sampson told him thattwo employees had been taken to Respondent's officesby two of the Union's business agents. Subsequently,KevinMcCulloch, assistant to the president of theUnion, instructed Hyland to prepare a mailgram to besent to Respondent. On 31 July the Union sent a mail-gram to Respondent that stated, in part, "the Unionwishes to file unconditional application for employment"on behalf of Diaz, Choute, and Penago.3.Visits to Respondent's offices by Choute andPenagoDellacona testified that he considered theWhitneyMuseum as a good account to have obtained and that hewanted to impress the museum with the type of serviceshis company was performing. Consequently, he decidedthat he would not assign any new employees to work atthe museum. He testified that he would not place "newhires" at the Whitney because "it was too important totake the chance." He further testified that sometimeduring July several of the former employees of Alliedcame to Respondent's offices seeking employment.Edwin Feliciano, a union business agent, accompaniedthem and it wasmade clearthat they wanted to workexclusively at the Whitney Museum. Dellacona testifiedthat Considine told the individuals that Respondent wasnot hiring any new employees to work at the Whitney.Dellacona explained:Particularly in this case because at that particulartime for my company to get an account like theWhitney Museum was a big deal. There were notmany accounts with that monthly billing at thattime on my roster. It was supremely important tome to impress them favorably. So under no condi-tionwouldI let someoneIhad absolutely noknowledge of come in and go to a place like that.Dellacona testified that after he received the mailgramdated 31 July from the Union he instructed Considine toadvise the Union that the individuals were welcome tomake an appointment for an interview at the standardtime of Monday, 2:30 p.m. Considine testified that hetelephoned Sampson thatsameday. Sampson told Consi-dine that he was representing the men who were em-ployed at the Whitney and that he wanted Considine "toalso employ those people at the Whitney Museum." Con-sidine replied that Sampson "could have the men call tomake an appointment, to come in and fill out applica-tions."Considine testified that a day or two after receipt ofthe mailgram, Feliciano came to Respondent's offices to-getherwith one of the former employees of Allied,Sergio Penago. Feliciano requested to fill out an applica-tion for Penago's employment at the Whitney Museum.Considine replied that Respondent was not hiring anyonefor the Whitney, and that "he could have the workers in-volved call to make an appointment to come in the fol-lowing Monday afternoon . . . to fill out an application,which was our standard procedure." Considine also testi-fied that Feliciano returned to Respondent's offices inSeptember, together with another former Allied employ-ee,Adolph Choute. Feliciano told Considine, "We'rehere to apply for employment at the Whitney Museum."Considine replied, "I'm still not accepting applicationsfor employment at the Whitney Museum . . . if you'dlike you may have Mr. Choute call back and make anappointment for an interview on Monday afternoon."Choute and Penago also testified. They both appearedto be credible witnesses. Choute testified that sometimeafter 1 September he went with Feliciano to Respond-ent's offices.He testified that Feliciano did all thetalkingand told Respondent's representative that "Mr. Chouteused to work at the Whitney Museum. You . . . tookover that location, therefore you have to hire Mr.Choute at that location." Respondent's representative re-plied, "We don't have any opening right now." WhenFeliciano asked for an application to fill out for Choute,the representative replied, "We don't give any applica-tionwithout an appointment." Penago testified that hewent with Feliciano to Respondent's offices during thelastweek of July. He stated that Feliciano told Respond-ent's representative that Penago worked at the WhitneyMuseum and that he was going to fill out an application"towork thereagain," to which the representative re-plied "there was no work." Penago further testified that 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnever filled out an employment application for Respond-ent. In addition,Penago stated that Feliciano told himthat Respondent was supposed to hire him with the samesalary and the same benefits that he enjoyed while work-ing forAlliedand at the same location.Feliciano did not appear to have a good recollectionof the events. Although he testified that he went to Re-spondent's offices with Choute on 31 July, his affidavitstated the date of the visit to be 17 July. I creditChoute's testimony that he was on vacation duringAugust, and when he returned he went with Feliciano toRespondent's offices after 1 September. Feliciano alsotestifiedthathewent to Respondent's offices withPenago on 1 August.He spoke to Considine each timeand Considinesaidthat no positions were available. Feli-ciano testified that Considine did not tell him about theMonday procedure for job interviews. When asked whatConsidine told him about new hires for the WhitneyMuseum,Feliciano conceded,"He told me that there[were not] any new hires, only that they were trying toplace their own personnel at the present time."Felicianofurther stated that after 1 August he never called Re-spondent to fmd out if there were any openings nor didhe follow up the matter in any way.B. Discussion and ConclusionsBased on the above, I find that around the last weekof JulyPenago went to Respondent'soffices accompa-nied by Feliciano. Feliciano spoke to Considine and re-quested that Penago be employed to work at the Whit-ney Museum.Considine told Feliciano that Respondentwas not hiring employees to work at the Whitney. Thiswas consistent with Dellacona's credited testimony thatbecause theWhitney account was so important hewanted to assign only those employees whose work he"had an opportunity to review," and that, accordingly,no "new hires"were being assigned to work at themuseum.Considine informed Feliciano that Penagocould call to make an appointment for a Monday after-noon interview.This was Respondent's standard proce-dure for interviewing applicants,which the record showswas followed in most instances.Indeed,when Hyland,the Union's own employee,appeared at Respondent's of-fices on Friday, 25 July, he was told to return the fol-lowingMonday afternoon for an interview.Penagonever called to arrange a subsequent interview.On 31 July the Union sent Respondent a mailgram thatstated, in part, "the Union wishes to file unconditionalapplication for employment" on behalf of Diaz, Choute,and Penago.On receipt of the mailgram Considine calledthe Union's office and spoke toSampson.I credit Consi-dine's testimony that Sampson stated during the conver-sation that he wanted Respondent to employ the individ-uals at the WhitneyMuseum.Considine replied that hewas not hiring people to work at the Whitney and thatSampson could have the mencall to makeappointmentsand come in to Respondent's offices for interviews andto fill outapplications.About amonth later,sometimeafter 1 September,Feliciano returned to Respondent's of-ficeswith Choute.Feliciano again stated that he wasthere to apply for employment for Choute at the Whit-ney Museum.Considine replied that he was still not ac-cepting applications for employment at the Whitney andagain suggested that the individual could call and makean appointment for an interview on Monday afternoon.With respect to Diaz, the complaint alleges that on orabout 22 July he applied or employment with Respond-ent and was not hired. The record does not support afinding that Diaz applied for employment on 22 July orat any other time. The record shows that Diaz has beenworking for the Whitney Museum as a mechanic sincesometimein July. The complaintalso allegesthat Chouteunsuccessfully applied for employment on 22 and 31 Julyand that Penago similarly unsuccessfully applied for em-ployment on 22 July and on 1 August. The record doesnot support findings that either Choute or Penago ap-plied for employment on 22 July. The record does show,however, thatPenago came to Respondent'sofficesduring the last week of July and that Choute came toRespondent's offices sometime after 1 September.Ifind that Respondent did not refuse to hire Chouteand Penago because they were union members. Whenthey came to Respondent's offices, Feliciano asked ontheirbehalf that they be employed at the WhitneyMuseum.Felicianowas told that no new hires werebeing assigned to the Whitney. However, if the two indi-viduals wished to apply for other cleaning jobs with Re-spondent,they were to call and make an appointment foraMonday afternoon interview.This was in accordancewithRespondent'sgeneral procedure for conductinginterviews. Choute and Penago did not comply with thatprocedure.On 31 July the Union sent a mailgram to Respondentstating that it wishes to file "unconditional applicationfor employment" on behalf of the individuals. As of 31July the record shows only Penago to have come to Re-spondent's offices and at that time Feliciano requestedthat Penago be employed to work at the Whitney. Al-though Hyland,who prepared the mailgram, testifiedthat he was not aware of any prior conditions havingbeen placed,it is possible to construe the mailgram as anattempt to eliminate the condition that Penago be consid-ered for employment only at the Whitney. However,during the conversation between Considine and Samp-son, which took place after Respondent had received themailgram,Sampson reiterated the request that the indi-viduals be employed at the Whitney Museum. That theUnion continued to adhere to its position that the indi-viduals be employed only at the Whitney is buttressed bythe fact that a month later,when Choute appeared at Re-spondent's offices, Feliciano again requested that Choutebe hired to work at the WhitneyMuseum.I find that Respondent refused to hire the individualsin questionbecause they requested to work specificallyat theWhitneyMuseum and Respondent was not hiringnew employeesfor workat that location.In addition, theindividualsnever arranged forMonday interviews,which the record shows is Respondent's standard timefor interviewing new applicants for employment. Ac-cordingly, the allegations are dismissed. MAID IN NEW YORKCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section2(2), (6), and (7) of theAct.2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.527On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe complaintis dismissed.2 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules andRegulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of theRules,be adopted by theBoard andallobjections to them shall be deemed waived for all pur-Poses